Exhibit 10.1

 

LOGO [g718932g17k28.jpg]

2014 Executive Officer Performance Bonus Plan

Plan Goal

The purpose of the HomeAway 2014 Executive Officer Performance Bonus Plan (the
“Plan”) is to motivate exceptional performance by the executive officers of
HomeAway U.S. (the “Company”) throughout the year by rewarding the achievement
of pre-established business performance objectives. The Plan is to be
administered by the Compensation Committee of the Board of Directors of the
Company (the “Committee”).

Plan Year

The term of the Plan is January 1 – December 31, 2014.

Eligibility

All U.S. based executive officers of the Company who are not eligible to
participate in another Company incentive plan (for example, the Company’s
commission-based incentive plan) (the “Executive Officers”) are eligible to
participate in the Plan. Plan eligibility for newly hired Executive Officers
begins on the first day of the fiscal quarter following their hire date.

Target Bonus

The annual target bonus opportunity for the Chief Executive Officer is 100% of
his base salary. The annual target bonus opportunity for the Chief Operating
Officer is 75% of his base salary from January 1 – March 31, 2014 and 85% of his
base salary from April 1 – December 31, 2014; the target bonus opportunity for
all other Executive Officers is 60% of their base salaries. For purposes of
determining an Executive Officer’s annual target bonus opportunity, “base
salary,” means the cumulative base salary earnings for the Plan year.

Budget

The annual Plan budget is the sum of each annual target bonus opportunity
(expressed as a percentage of base salary) multiplied by the respective
cumulative base salary earnings for each Executive Officer.

Bonus Pool Funding

The Plan will fund when the thresholds for both GAAP Revenue and Adjusted EBITDA
are met. These thresholds will consist of GAAP Revenue and Adjusted EBITDA
targets and shall be set forth in a Plan Matrix approved by the Committee (and
referred to herein as the Level 1 performance targets). The threshold for GAAP
Revenue is 85% of the Level 1 performance target. The threshold for Adjusted
EBITDA is 85% of the Level 1 performance target. Funding for the Plan will be
capped at 150% of the Level 1 performance targets for all Executive Officers as
a group.



--------------------------------------------------------------------------------

Bonus Plan Alignment

It is the Company’s intention to generally align Executive Officer and employee
bonus plan results even when metrics differ. Therefore, the average payout for
this Plan shall not exceed the average 2014 Global Employee Bonus Plan payout,
calculated as a percentage of payout.

Bonuses will be considered earned and accrued as of December 31, 2014. The
bonuses for the Executive Officers are to be calculated using this Plan together
with the Plan Matrix.

The Plan Matrix is based upon an acceptable range of business results with the
expectation that the Executive Officers may need to make trade-offs between GAAP
Revenue and Adjusted EBITDA during the course of the year. The Plan Matrix will
include GAAP Revenue and Adjusted EBITDA as the initial calculations (and
referred to as “Level 1”) and may be modified by Level 2 MBO Modifiers, as set
forth below.

Bonus Calculation – Level 2 MBO Modifiers

The Committee will monitor business health indicators and may apply discretion
in determining the impact of each of these business health indicators on the
bonus amounts determined under the Level 1 calculations. Such discretion may
only be applied to lower the bonus amounts and not to increase them, such that a
downward multiplier of a percentage determined by the Committee may be applied
to the Level 1 bonus results to reflect the impact of the business health
indicators. The business health indicators that may be used include, but are not
limited to, global listing and e-commerce sales, subscription listings growth
and website traffic metrics.

The Committee also reserves the right to discretion for any reason and for any
Executive, including but not limited to, those indicators identified in the
Level 2 MBO section of the Plan.

Performance Measures

Within the first 90 days of the Plan year the Committee will identify an
acceptable range of business results for the GAAP Revenue and Adjusted GAAP
EBITDA performance measures. Once established, these ranges will be communicated
to the Executive Officers in the form of performance grids. These performance
grids are subject to change by the Committee in the event of acquisitions,
dispositions or other events (other than company performance) having a material
impact on GAAP Revenue or Adjusted GAAP EBITDA.

Bonus Payments

The Executive Officers will receive any earned bonus payments after the end of
the Plan year, typically in February, following closing of the audit of the
financial statements of the Company for the Plan year and determination by the
Committee of bonus results under this Plan. See “Bonus Calculation” below for
additional information.



--------------------------------------------------------------------------------

Payment Type

Bonus payments will be made via direct deposit or live check less all applicable
taxes and withholdings. Bonus payments will be subject to the applicable federal
income tax withholding rate (currently, 25%), in addition to applicable FICA,
state, and local taxes. In addition, any current Section 401(k) contribution, as
applicable, will be deducted from a bonus before payment is made. Bonus payments
will be excluded from the calculation of benefits payable under any other
Company benefits plan or program, with the exception of Company-paid life
insurance, accidental death and disability insurance, and disability insurance.

Program Administration, Amendment & Termination

Final authority on all issues related to the Plan will reside with the
Committee. The Plan may be modified, terminated, or rescinded in whole or in
part at any time by the Committee and/or the Board of Directors, provided,
however, that no revision or termination that would have an adverse effect on
any outstanding awards earned. No modification or exception to the Plan is valid
or enforceable unless approved in writing by the Committee. Executive Officers’
target bonus opportunities may be modified at the discretion of the Committee at
any time.

At-Will Employment

The Plan does not affect the “at will” employment status of the Executive
Officers. Neither the attainment of goals nor the continuous service requirement
necessary to earn a bonus alters the ability of an Executive Officer or the
Company to terminate employment at any time, with or without reason and with or
without advance notice.

Discretionary Nature of Plan and Award Payments

No individual has a vested entitlement to any payment under the Plan; all awards
are paid at the sole discretion of the Committee. Specifically, regardless of
whether an award has been consistently paid over any period of time, the
Committee, at its sole discretion, reserves the right to (i) decrease targets
and target bonus award percentages in accordance with the Bonus Calculation –
Level 2 methodology set forth above, (ii) terminate the participation of any
individual in the Plan at any time for any legal reason, and/or (iii) modify,
terminate, or rescind the Plan, in whole or in part, all with or without notice
or cause.

Application of Deferred Compensation Rules

The Plan is generally to be operated in a manner that complies with Section 409A
of the Internal Revenue Code and, as such, all awards paid under the Plan will
be paid as set forth above.

EFFECTIVE DATE

The Plan shall be effective as of January 1, 2014 and will supersede and replace
all other bonus plans applicable to eligible employees. The Plan will terminate
on December 31, 2014.